Upon Eehearing.
Richmond, March 30, 1933.
Per Curiam.
 In the opinion handed down in this cause at the January term of this court we held that, under sec*460tion 3484 of the Code, the Commonwealth is liable for the payment of the fees allowed by statute to a court clerk for recording the lists of real estate which are returned by county treasurers as being delinquent for the non-payment of taxes; and an order was entered directing that a mandamus issue requiring E. R. Combs, Comptroller, to issue his warrant for the payment out of the State treasury to George C. Tyler, clerk, of the fees due him for recording the list of delinquent real estate returned by the treasurer of Prince William county in 1931. After that order was entered, the Comptroller filed his petition for a rehearing, in which for the first time it was brought to the attention of this court that the General Assembly of 1932 had made no appropriation for the payment of such fees. Upon an examination of the acts of the General Assembly of 1932 we find that this is true.
In view of this fact, while we adhere to the holding of the original opinion that the Commonwealth is liable for the payment of these fees, all of the justices are of the opinion that, in the exercise of a sound discretion a mandamus should not be issued in this case.
The judgment heretofore entered will be set aside and the petition of George C. Tyler, clerk, will be dismissed.

Dismissed.